Motion Granted; Appeal Dismissed and Memorandum Opinion filed July 22,
2014




                                     In The

                    Fourteenth Court of Appeals

                               NO. 14-13-00294-CV


  FEDEX HOME DELIVERY, JOAQUIN CASTRO AND TALAMENTES
               ENTERPRISES, INC., Appellants

                                       V.

                         JEANETTE STONE, Appellee

                   On Appeal from the 361st District Court
                            Brazos County, Texas
                   Trial Court Cause No. 08-001967-CV-361


                 MEMORANDUM                     OPINION

      This is an appeal from a judgment signed December 14, 2012. On July 14,
2014, the parties filed a joint motion to dismiss the appeal. See Tex. R. App. P.
42.1. The motion is granted.

      Accordingly, the appeal is ordered dismissed.

                                                  PER CURIAM

Panel consists of Justices McCally, Busby and Donovan.